DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 2/2/2021.  Claims 1-2, 10, and 12 have been amended.  Claims 3-7, 9, and 13-19 have been cancelled.

Response to Arguments
	The 112 rejection has been withdrawn in view of applicant’s amendment.
	The Belfer reference has been withdrawn in view of applicant’s amendment and remarks.
	The claims, as amended, have been carefully considered and deemed not allowable in view of the following rejections necessitated by applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 12, as amended, now recites step detachably connecting….and moving said front impression forming stop along said handle until said curved rear impression stop lies flush around the front of said oral appliance, such recitation (with emphasis added) deems indefinite because moving said front impression forming stop along said handle does not yield said curved rear impression stop to lie flush around the front of the oral appliance.  Applicant might have intended to recite front impression stop instead?  For purposes of examination, the Examiner takes the interpretation that 
moving said front impression forming stop along said handle until said curved front impression stop lies flush around the front of said oral appliance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fishman (U.S. Patent No. 5,816,255) in view of Kittelsen (U.S. Patent No. 5,320,114), and further in view of Greenberg (U.S. Patent No. 3,692,025).
	Regarding independent claim 1, Figures 7a-7b in Fishman discloses applicant’s claimed combination comprising:
an oral appliance (50) adapted to fit in the mouth and over the teeth of an individual daring sleep to maintain an airway to the individual's throat by way of an airflow passage (aperture, as described in column 5 line 60, see interpretation in illustration, aperture is fully 
an impression tray (30) removably attached to said oral appliance (50), said impression tray (30) including a handle (see interpretation in illustration) having first and opposite ends and running completely through said oral appliance (50) by way of the airflow channel thereof (see Figure 7b) so as to extend from the rear of said oral appliance (50) to the front of said oral appliance (50),
[AltContent: arrow][AltContent: textbox (a rear impression forming stop )]said impression tray (30) also including a rear impression forming stop (see interpretation in illustration) attached to the first end of said handle (see interpretation in illustration) and having a curved configuration that matches the curved configuration of said appliance so as to lie flush around the rear of the curved oral appliance (Figure 7b illustrates the handle having a curved configuration matching posterior side of the oral appliance 50) such that the opposite end of said handle extends from said rear impression forming stop and outwardly from the front of said oral appliance to provide a gripping surface at which said handle is grasped and said oral appliance is transported.






Fishman does not disclose the oral appliance being formed from an impressionable material that is responsive to heat to enable an impression of the individual’s teeth to be made therein.
However, Kittelsen teaches a mouthguard (10) being responsive to heat to enable an impression of the individual’s teeth to be made therein (column 2 lines 16-22) and as shown in Figure 2 that which the mouthguard (10) is softened upon being exposed in a heat source, such softenable material deems be impressionable of the individual’s teeth.
One of ordinary skill in the art would have recognized that both Fishman and Kittelsen inventions are directed to custom-made oral appliance, and that Kittelsen’s boil-n-bite impression material is another well-known method of making custom-made mouthguard which utilizes an impression material that is responsive to heat.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing of applicant’s invention to utilize Kittelsen’s impression material to customize Fishman’s mouthguard (50), as the pressure and suction during boil-n-bite method generate a more accurate impression of the person’s teeth, thereby rendering a more comfortable product to wearer.
The Fishman/Kittelsen combination does not disclose a front impression forming stop detachably connected to the outwardly extending opposite end of said handle and having a curved configuration that also matches the curved configuration of said oral appliance so as to lie flush around the front of the curved oral appliance.
However, Figure 1-6 in Greenberg teaches an analogous impression tray wherein said impression tray also includes a front impression forming stop (14) detachably connected to the outwardly extending opposite end (22) of said handle (12, 32) and having a curved configuration 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Fishman/Kittelsen’s combination such to include a front impression forming stop detachably connected to the outwardly extending opposite end of said handle and having a curved configuration that also matches the curved configuration of said oral appliance so as to lie flush around the front of the curved oral appliance, taught by Greenberg, as the presence of the front impression forming stop acts as a lip seal/barrier (column 1 lines 43-60) limiting inward movement of the lip shield at its center portion and to provide greater impact absorption at the center portion thereof.
With respect to newly added limitations the impressionable material of said oral appliance being confined to lying between said curved front and rear impression forming stops when the impressionable material is heated to make the impression of the individual’s teeth, the combination of Fishman/Kittelsen/Greenberg combination, presented above, specifically Fishman’s curved rear impression stop (see interpretation in illustration above) and Greenberg’s teaching of curved front impression forming stop (14) confining the impressionable material is heated to make impression on individual’s teeth (column 3 line 50-56 in Greenberg teaches the material of the lip shield 14 is the same material to that of the guard and column 2 lines 36-49 in Greenberg describes the guard is designed to be immersed in boiling water bath, hence the lip shield 14 is fully capable of being in a heated source).
	Regarding claim 2, Fishman/Kittelsen/Greenberg combination, presented above, discloses applicant’s claimed combination comprising all features as recited in these claims, further comprising a source of heat (Kittlesen uses boil-n-bite method which includes a source of 
Regarding claim 8, Fishman/Kittelsen/Greenberg combination, presented above, discloses applicant’s claimed combination comprising all features as recited in these claims, wherein the front impression forming stop (14, Greenberg teaching) of said impression tray has a handle receiving slot (42, Figure 1 in Greenberg) formed therein within which to removably receive therethrough the outwardly extending opposite end of the handle by which said opposite end is detachably connected to said front impression forming stop (14, Greenbeg teaching).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fishman (U.S. Patent No. 5,816,255)/Kittelsen (U.S. Patent No. 5,320,114)/Greenberg (U.S. Patent No. 5,720,302), in view of MacGregor (WO 97/32537).
Regarding claims 10-11, Fishman/Kittelsen/Greenberg combination, presented above, discloses applicant’s claimed combination comprising all features as recited in these claims.
The combination does not disclose 
wherein the handle of said impression tray has a spring memory and at least one compression slot formed therein and running axially therealong at which said handle is compressed in response to squeezing forces applied to opposite sides thereof (claim 10), and 
wherein the handle of said impression tray also has a position locking bump located at each of the opposite sides thereof and moving towards one another and towards said at least one compression slot when said handle is compressed, said position locking bumps moving away from one another and into engagement with the front impression forming stop at the front of the oral appliance to hold said front impression forming stop flush against the front of said oral appliance when the squeezing forces applied to the opposite sides of said handle are terminated and said handle expands (claim 11).
	However, Figures 1-7 in MacGregor teaches the handle (8) of said impression tray (10 has a spring memory (page 7, lines 10-14 describes the wings 87, 97 springing into recesses 27 to lock the handle onto the tray, such description deems describe the handle 8 having spring memory feature) and at least one compression slot (85, 95) formed therein and running axially therealong at which said handle (8) is compressed in response to squeezing forces applied to opposite sides thereof (column 7 lines 14-18), and wherein the handle (8) of said impression tray also has a position locking bump (87, 97), located at each of the opposite sides thereof and moving towards one another and towards said at least one compression slot (85, 95) when said handle (8) is compressed, said position locking bumps (87, 97) moving away from one another and into engagement with the front impression forming stop at the front of the oral appliance to hold said front impression forming stop flush against the front of said oral appliance when the squeezing forces applied to the opposite sides of said handle are terminated and said handle expands (page 7 lines 14-18).
	Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s claimed effective filing date to modify Fishman/Kittelsen/Greenberg’s handles such that it locked against the front impression forming stop by including at least one compression slot formed therein and running axially therealong at which said handle is compressed in response to squeezing forces applied to opposite sides thereof, wherein the handle has a position locking bump located at each of the opposite sides thereof and moving towards one another and . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fishman (U.S. Patent No. 5,816,225) in view of Greenberg (U.S. Patent No. 5,720,302), and further in view of Kittelsen (U.S. Patent No. 5,320,114).
Regarding independent claim 12, Figures 7a-7b in Fishman discloses applicant’s claimed method for making an impression of the teeth of an individual in an oral appliance having a front and back so that the oral appliance can fit in the month and over the teeth of the individual to maintain an airway to the individual’s throat by way of an airflow passage that runs through the oral appliance, said method comprising the steps of:
removably attaching an impression tray (30) to said oral appliance (50), said oral appliance (55) having a curved configuration that matches the bite pattern of the individual’s teeth (see Figure 7b), said impression tray (30) including a handle having first and opposite ends (see interpretation in illustration);
attaching to the first end of said handle a rear impression forming stop (see interpretation in illustration) having a curved configuration (see Figure 7b) that matches the curved configuration of said oral appliance (50) and 
pushing said rear impression forming stop against the back of said oral appliance (50) such that the curved rear impression forming stop lies flush (see Figure 7b) around the back of 
[AltContent: arrow][AltContent: textbox (a rear impression forming stop )]











The Fishman reference, presented above, does not disclose 
said oral appliance being made from a heat response impressionable material,
detachably connecting to the outwardly extending opposite end of said handle a front impression forming stop having a curved configuration that also matches the curved configuration of said oral appliance and moving said impression forming stop along said handle and against the front of said oral appliance and moving said front impression forming stop along said handle until said curved front impression stop lies flush around the front of said oral appliance.
However, Figure 1-6 in Greenberg teaches an analogous impression tray wherein said impression tray also includes a front impression forming stop (14) detachably connected to the outwardly extending opposite end (22) of said handle (12, 32) and having a curved configuration that also matches the curved configuration of said oral appliance so as to lie flush around the front of the curved oral appliance (see Figures 2 and 4).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Fishman’s combination such to include a front impression forming stop detachably connected to the outwardly extending opposite end of said handle and having a curved configuration that also matches the curved configuration of said oral appliance so as to lie flush around the front of the curved oral appliance, taught by Greenberg, as the presence of the front impression forming stop acts as a lip seal/barrier (column 1 lines 43-60) limiting inward movement of the lip shield at its center portion and to provide greater impact absorption at the center portion thereof.
Fishman/Greenberg combination, presented above, does not disclose grasping the outwardly extending opposite end of the handle of said impression tray and transporting said oral appliance to a source of heat; 
heating said oral appliance;
grasping the outwardly extending opposite end of the handle of said impression tray after said oral appliance has been heated, and moving the heated oral appliance from the source of heat into the mouth of the individual to enable the individual to bite into said oral appliance such that the impressionable material of said oral appliance is confined to lying between said curved front and rear impression forming stops, whereby the impression of the individual’s teeth is made; and
removing the oral appliance from the mouth of the individual and detaching the impression tray therefrom.
However, Kittelsen teaches a mouthguard (10) being responsive to heat to enable an impression of the individual’s teeth to be made therein (column 2 lines 16-22) and as shown in Figure 2 that which the mouthguard (10) is softened upon being exposed in a heat source.
One of ordinary skill in the art would have recognized that both Fishman and Kittelsen inventions are directed to custom-made oral appliance, and that Kittelsen’s boil-n-bite impression material is another well-known method of making custom-made mouthguard which utilizes an impression material that is responsive to heat.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing of applicant’s invention to utilize Kittelsen’s impression material to customize Fishman/Greenberg’s oral applinace (50), as the pressure and suction during boil-n-bite method generate a more accurate impression of the person’s teeth, thereby rendering a more comfortable product to wearer.  
Furthermore, with respect to method claim 12, regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical in structure, are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMTU T NGUYEN/Examiner, Art Unit 3786        

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786